Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 04/25/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-11 are pending. 
Response to Applicant’s Argument
In response to “Taking Claim 1 as an example, this claim is directed to an analyzing apparatus comprising a memory; and a hardware processor coupled to the memory and configured to: receive an input of a first word representing a category; calculate a first similarity between the first word and a second word stored in a storage device; apply, to one or more template sentences, each of one or more second words having the first similarity higher than a first threshold; analyze the one or more template sentences each including the second word and classify the second word into one or more first categories; and display, for each of the first categories, the second word used in the classification into the first categories on a display device” and “It is respectfully submitted that a person cannot practically perform such claimed features in his or her mind or using pen and paper. Consequently, Applicant respectfully submits that the pending claims cannot be classified under any of the three limited categories for a possible "abstract idea."6 The claims are therefore not directed to the judicial exception of an abstract idea, and the rejection must therefore be withdrawn”.
In Electric Power Grp., the Court of Appeals for the Federal Circuit (CAFC) determined that a method claim of detecting events on an interconnected electric power grid in real time over a wide area and automatically analyzing the events on the interconnected electric power grid comprising the steps of receiving data, detecting and analyzing events in real time, displaying the event analysis results and diagnoses of events focused on collecting information, analyzing it, and displaying certain results of the collection and analysis. Electric Power Grp., L.L.C. v. Alstom SA, 830 F.3d 1350, 1353 (Fed. Cir. 2016). 
The CAFC determined that collecting information is within the realm of abstract ideas, that analyzing information by steps people go through in their minds / mathematical algorithms are essentially mental processes, and merely presenting the results of abstract processes of collecting and analyzing information, without more, is abstract as an ancillary part of such collection and analysis. Id. at 1353-54. Therefore, the CAFC determined that the claims were clearly focused on a combination of abstract-idea processes and directed to a process of gathering an analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. Id. at 1354.
Likewise, the steps of “receive an input of a first word representing a category; calculate a first similarity between the first word and a second word stored in a storage device; apply, to one or more template sentences, each of one or more second words having the first similarity higher than a first threshold; analyze the one or more template sentences each including the second word and classify the second word into one or more first categories; and display, for each of the first categories, the second word used in the classification into the first categories on a display device” focused on a combination of abstract idea processes of collecting information, analyzing information through mathematical calculation and mental application of template sentences, and thereafter displaying the results. Thus, the claims were directed to an abstract idea like the claims in Electric Power Grp.  
In response to “In the present case, evaluating the claim language "as a whole," including the "combination of elements" recited, demonstrates that the claims are clearly directed to a "practical application" as they provide technical advantages” and “The structure of Claim 1 contributes to an improvement to the functioning of the computer itself by enabling easier grasping of words associated with the category, and therefore, the claims do not merely use computer components as tools to perform an abstract idea”.  
A patent may issue for the means or method of producing a certain result, or effect, and not for the result or effect produced. Diamond v. Diehr, 450 U.S. 175, 182 n. 7 (1981). Therefore, the focus is on whether the claim “focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery”. McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Enfish L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016).
In Enfish, the CAFC found it relevant to ask whether claims are directed to an improvement to computer functionality versus being directed to an abstract idea. Id. at 1335. The claims were specifically directed to a self-referential table for a computer database. Id. at 1337. In particular, the claim language required a four step algorithm specifically directed to a self-referential table for a computer database that improves upon prior art information search and retrieval systems by employing a flexible, self-referential table to store data. Id. at 1336-37. 
Therefore, the claims in Enfish focused on a specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), not on economic or other tasks for which a computer is used in its ordinary capacity. Id. at 1336. See also MPEP 2106.04(d)I (“an improvement in the functioning of a computer or an improvement to other technology or technical field, as discussed in MPEP 2106.04(d)(1) and 2106.05(a)”).
On the other hand, the Supreme Court held that mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Alice, 134 S. Ct. at 2358. For example, in Alice, the Supreme Court held that data processing systems with data storage unit and transmission units were purely functional and generic and such recitation of hardware failed to offer any meaningful limitation beyond generally linking the use of a method to a particular technological environment. Id. at 2360. See MPEP 2106.04(d)I (“Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”).
For example, in Electric Power Grp., the CAFC determined that the claims’ invocation of computers, networks, and displays did not transform the claimed subject matter into patent eligible applications because the claims merely called for the performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Electric Power Grp., 830 F.3d at 1355.
In the instant claim, unlike Enfish, there is no specific asserted improvement to any particular computer capabilities. Rather, the claims are entirely about collecting / receiving input, mathematical calculations, application and analysis of sentence templates, and displaying the results of such analysis. In other words, rather than any specific asserted improvement to any particular computer capability, the claims merely used the processor, the memory, and the display device to perform the abstract process. 
Furthermore, “enabling easier grasping of words associated with the category” are results and effects of using the computer to perform the abstract process because associating words with categories do not correspond to any specific asserted improvement to a particular computer feature or function, unlike the self-referential table as a specific asserted improvement to a computer database in Enfish.
Finally, like Electric Power Grp., the recitation of memory, hardware processor, and display device in the instant claims are purely functional and generic that failed to offer any meaningful limitation beyond generally linking the use of a method to a particular technological environment because the claims merely called for the performance of collecting / receiving input, calculating word similarity, applying and analyzing template sentences, and displaying the results thereof on a set of generic computer components and display devices.
Therefore, the claims failed to integrate the aforementioned process into a practical application.
In response to “Further, it is believed that the claimed invention is also directed to "significantly more" as it provides a technical improvement and recites features that are not well-known, routine, or conventional. Accordingly, in view of the 2019 Revised Guidance, the present amendment, and the above discussion, Applicant kindly requests the § 101 rejection be withdrawn”. 
Implementation via computers does not offer a meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims”). Intellectual Ventures I L.L.C. v. Capital One Bank, 792 F.3d 1363, 1370-71 (Fed. Cir. 2015) (“Steps that do nothing more than spell out what it means to “apply it on a computer” cannot confer patent-eligibility). 
In Electric Power Grp., the CAFC determined that the claims at issue did not require any arguably inventive device or technique for displaying information. Electric Power Grp., 830 F.3d at 1355. Nor did the claims required an arguably inventive distribution of functionality within a network. Id. Finally, the claims did not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology. Id. at 1356. Therefore, the claims did not state an arguably inventive concept in the realm of application of the information based abstract idea. Id.
Likewise, implementing collecting / receiving input, calculating word similarity, applying and analyzing template sentences, and displaying the results thereof on a computer with memory, processor, and display device failed to state an inventive concept because the aforementioned abstract process merely used a combination of processor, memory, and display that is entirely conventional and generic technology. 
In other words, the claims failed to recite limitations significantly more than the aforementioned abstract process of collecting / receiving input, calculating word similarity, applying and analyzing template sentences, and displaying the results thereof. 
In response to “In particular, amended Claim 1 differs from Venkataraman at least in that, in Claim 1, the first word representing a category is received by way of inputting and the second word is stored in a storage device, whereas words are extracted from the user input phrase in Venkataraman” and “By contrast however, Venkataraman describes identifying word types for the words such as the first phrase 104 and the second phrase 106 (paragraph [0043]) and determining a category of the template of the user input phrase based on the identification result (paragraph [0048]). Thus, the technology of Venkataraman is directed to determination of a category of the template of the user input phrase, and Venkataraman fails to disclose or somehow suggest any structure enabling easier grasping of words associated with the category”. 
With respect to the limitation “receive an input of a first word representing a category”, take the example of Venkataraman input phrase “show me action movies with Tom Cruise” (¶38). Each word in the input phrase represents a type or category. For example, “show me” is the type “command”, “action” is the type “genre”, “movie” is the type “media category” and “Tom Cruise” is the type “crew” (¶41). These “first words” were inputted by any known user input interface such as microphone (¶37).
Further, each word in the input phrase is extracted individually (¶39, “For example, the media guidance application may extract words (or terms including multiple words) individually from the command “show me action movies with Tom Cruise””) and compare to an entry that corresponds to a word to a word type exists in the database (¶43). 
In other words, each first word or term including multiple words in the input phrase is compared to database entries of second words that indicate word types of known words (¶40) comprising (1) word (i.e., known word) and (2) corresponding word type in order to replace the first word with the second word comprising at least the word types in the database entries (¶43).
Here, by matching word types / second words to particular singleton template (i.e., template for a string of words or word types associated with a single command) or conversational template (i.e., template for a string of words or word types two or more command), Venkataraman determines whether the input “show me action movies with Tom Cruise” could be matched to a particular template comprising a string of words or word types (i.e., one or more first categories) and thus classified according to the template of word types (first categories). 
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 USC 101 as directing toward non-statutory subject matter. 
Claim 1 recites an apparatus (i.e., a machine). Claim 10 recites a method (i.e., a process). Claim 11 recites a computer program product (i.e., manufacture). Reply to Decision on Appeal of June 8, 2021
To distinguish ineligible claims that merely recite a judicial exception from eligible claims that require an implementation of judicial exception, the Supreme Court uses a two-step framework: Step One (Step 2A), determine whether the claims at issue are directed to one of those patent-ineligible concepts; and Step Two (Step 2B), if so, ask “what else is there in the claims?” to determine whether the additional elements transform the nature of the claim into a patent eligible application. Alice Corp. Pty. Ltd. v. CLS Bank Int’l., 134 S. Ct. 2347, 2355 (2014).
Step One (Step 2A) is a two prong test that requires the determination of whether the claims at issue are directed to an enumerated patent ineligible concept. See MPEP 2106.04. 
Step 2A Prong (1) requires the determination of the specific limitations in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea and determining whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated. See MPEP 2106.04(a).
The enumerated patent ineligible concepts comprising:
(a) Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b) Certain methods of organizing human activity – fundamental economic principles / practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules / instructions) and 
(c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See MPEP 2106.04(a).
If the claim recites an enumerated patent ineligible concept, then Prong (2) of Step One (Step 2A) requires the determination of whether the claim integrates the patent ineligible concept into a practical application. Individually and in combination, identifying whether there are any additional elements recited in the claim beyond the judicial exceptions and evaluating those additional elements to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. See MPEP 2106.04(d).
Under Step 2B, if the claim does not integrate the ineligible concept into a practical application and therefore directed to a judicial exception, evaluate whether the claim provides an inventive concept by determining whether there are additional elements, individually and in ordered combination, amount to significantly more than the exception itself. See MPEP 2106.04.
Step 2A Prong (1)
The “directed to” inquiry does not ask whether the claims involve a patent ineligible concept but, considered in light of the specification, whether the claim as a whole is directed to excluded subject matter or directed to an improvement to computer functionality. Enfish L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016).
Therefore, Prong (1) of Step 2A requires identifying specific limitations in the claims that recites (“describes” or “set forth”) an abstract idea and determine whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated. See MPEP 2106.04 (“Thus, it is sufficient for this analysis for the examiner to identify that the claimed concept (the specific claim limitation(s) that the examiner believes may recite an exception) aligns with at least one judicial exception”).
Under Prong (1), Claim 1 recites an analyzing method implemented by a computer, the method comprising: 
(1) receiving an input of a first word representing a category;
(2) calculating a first similarity between the first word and a second word stored in a storage device; 
(3) applying, to one or more template sentences, each of one or more second words having the first similarity higher than a first threshold; 
(4) analyzing the one or more template sentences each including the second word and classifying the second word into one or more first categories; and 
(5) displaying, for each of the first categories, the second word used in the classification into the first categories on a display device.
Claim 1 recites an analyzing apparatus comprising: a memory; and a hardware processor coupled to the memory and configured to perform the method of claim 10.  Claim 11 recites a computer program product comprising a non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a computer to perform the method of claim 10.
Individually, steps (1), (2), (3) and (4) correspond to steps of analyzing information by steps people go through in their minds, or by mathematical algorithms. According to the CAFC, analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract idea category. Electric Power Grp., L.L.C. v. Alstom SA, 830 F.3d 1350, 1353 (Fed. Cir. 2016). Therefore, steps (1), (2), (3) and (4) correspond to mental steps for analyzing data. 
Individually, step (5) corresponds to displaying the result of the analysis described by steps (1)-(4). This step is merely an ancillary part of the aforementioned data analysis because the CAFC recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. Id. at 1354. 
As an ordered combination, steps (1)-(5) are performed in order to recognize or classify second word into one or more first categories and display / present the result of the recognition or classification. Since the CAFC held that "collecting data," "recognizing certain data within the collected data set," and "storing the recognized data in memory,"…is a well-established "basic concept". TLI Commc’ns L.L.C. Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016), the aforementioned combination of steps (1)-(4) corresponds to a mental process. See also See MPEP 2106.04(a)(2)IIIA (“a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind”).
Therefore, Claims 1, 10, and 11 “described” mental processes enumerated under category (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Step 2A Prong (2). 
Under Prong (2) of Step 2A, the goal is to determine whether the claim is directed to the recited exception by evaluating whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. See MPEP 2106.04II(A). 
In particular, evaluating integration into a practical application requires identifying whether there are any additional elements recited in the claim beyond the judicial exception and evaluating those additional elements, individually and in combination, to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit (“CAFC”). See MPEP 2106.04(d). 
The Supreme Court held that when a claim containing an abstract idea (e.g., mathematical formula) implements or applies that abstract idea (e.g., math formula) in a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect (e. g., transforming or reducing an article to a different state or thing), then the claim satisfies the requirements of §101. Diamond v. Diehr, 450 U.S. 175, 192 (1981); MPEP 2106.04(d)I (“Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP 2106.05(b)”). See also Gottschalk v. Benson, 409 U.S. 63, 70 (1972) (“Transformation and reduction of an article "to a different state or thing" is the clue to the patentability of a process claim that does not include particular machines”).
Likewise, a patent may issue for the means or method of producing a certain result, or effect, and not for the result or effect produced. Diehr, 450 U.S. at 182 n. 7. Therefore, the focus is on whether the claim “focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery”. McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Enfish, 822 F.3d at 1336.
In Diehr, the claims involved a method for curing rubber by using Arrhenius equation to constantly measure actual temperature inside a mold and feeding the temperature measurements into a computer to repeatedly recalculate the cure time to open the press. Diehr, 450 U.S. at 178-79. Since the Supreme Court viewed the claims not as an attempt to patent a mathematical formula, but to an industrial process for molding of rubber products, the claims were statutory. Id. at 192-93.
The key here, as noted by the Court of Appeal for the Federal Circuit (CAFC), is that the Supreme Court in Diehr looked to how the claims "used that equation in a process designed to solve a technological problem in `conventional industry practice.'" McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1312 (Fed. Cir. 2016).When looked at as a whole, "the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer." Id. at 1312-13.
Further, in Enfish, the CAFC found it relevant to ask whether claims are directed to an improvement to computer functionality versus being directed to an abstract idea. Enfish, L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). The claims were specifically directed to a self-referential table for a computer database. Id. at 1337. In particular, the claim language required a four step algorithm specifically directed to a self-referential table for a computer database that improves upon prior art information search and retrieval systems by employing a flexible, self-referential table to store data. Id. at 1336-37. 
Therefore, the focus of the claims is on a specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), not on economic or other tasks for which a computer is used in its ordinary capacity. Id. at 1336. See also MPEP 2106.04(d)I (“an improvement in the functioning of a computer or an improvement to other technology or technical field, as discussed in MPEP 2106.04(d)(1) and 2106.05(a)”).
On the other hand, the Supreme Court held that mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Alice, 134 S. Ct. at 2358. For example, in Alice, the Supreme Court held that data processing systems with data storage unit and transmission units were purely functional and generic and such recitation of hardware failed to offer any meaningful limitation beyond generally linking the use of a method to a particular technological environment. Id. at 2360. See MPEP 2106.04(d)I (“Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”).
Individually, claim 1 required an apparatus, a hardware processor, a memory, and a display to perform the steps (1)-(5) of claim 1 while claim 11 recites a computer program product comprising a non-transitory computer-readable recording medium on which an executable program is recorded. The memory / “non-transitory computer-readable recording medium” and processor required by the claim are akin to the recitation of purely functional and generic hardware (i.e., data processing system and data storage unit) in Alice that failed to offer any meaningful limitation beyond generally linking the use of a method to a particular technological environment. 
As an ordered combination, the utilization of computer, processor, memory, and display failed to integrate the mental processes of claims 1, 10, and 11 into a practical application because the claims merely used computer components as tools to perform an abstract idea. Unlike the industrial process for curing rubber in Diehr, the claimed mental process is not a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect. 
Further, the claims do not use computer components (processors, memory, display) to solve a technological problem or to improve an existing technological process. Instead of being applied in a process designed to solve a technological problem like the conventional industry practice in Diehr or to improve a relevant technology in Enfish, the components were generic machinery invoked as tools to perform the aforementioned mental processes.
Finally, the claimed process in Enfish was a four step algorithm specifically directed to a self-referential table for a computer database that improves upon prior art information search and retrieval systems by employing a flexible, self-referential table to store data. In contrast, there is no such focus within the claims to a specific asserted improvement in computer capabilities because the computer components were used as tools to perform an abstract mental process. 
Even if the components improve the mental process, an improved mental process is still not a structure or process the patent laws were designed to protect. 
Therefore, as an ordered combination, claims 1, 10, and 11 do not integral abstract mental processes into a practical application and the claims are instead directed toward patent ineligible mental processes.
Step 2B Inventive Concept.
The Guideline stated that if the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B where it may still be eligible if it amounts to an “inventive concept”. See MPEP 2106.04IIA and MPEP 2106.05.  
Further, an inventive concept can be found in the non-conventional and non-generic arrangement of known conventional pieces. BASCOM Global Internet Servs. v. AT&T Mobility, 827, F3d 1341, 1350 (Fed. Cir. 2016). 
In BASCOM, the CAFC held that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior similar to concepts previously found to be abstract. BASCOM, 827 F.3d at 1348. However, the CAFC determined that the claims did not merely recite filtering content along with the requirement to perform it on the internet or on a set of generic computer components, nor did the claims preempt all ways of filtering content on the internet. Id. at 1350.
Rather, the inventive concept described and claimed was the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user that gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on an internet service provider “ISP” server. Id. By taking a prior art filter solution (one size fits all filter at internet service provider “ISP” server) and making it more dynamic and efficient (providing individualized filtering at the ISP server), the claimed invention improves the performance of the computer system itself. Id. at 1351. 
On the other hand, implementation via computers does not offer a meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims”). Intellectual Ventures I L.L.C. v. Capital One Bank, 792 F.3d 1363, 1370-71 (Fed. Cir. 2015) (“Steps that do nothing more than spell out what it means to “apply it on a computer” cannot confer patent-eligibility). 
Similarly, limiting an abstract idea to one field of use do not convert otherwise ineligible concept into an inventive concept. Intellectual Ventures I L.L.C. v. Erie Indem. Co., 850 F.3d 1315, 1328 (Fed. Cir. 2017).  Neither does adding computer functionality to increase the speed or efficiency of the process confer patent eligibility on an otherwise abstract idea. Intellectual Ventures I, 792 F.3d at 1367 (citing Bancorp Servs., LLC v. Sun Life Insurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”)).    
For example, in Intellectual Ventures I, the claims generally relates to customizing web page content as a function of navigation history and information known about the user via an interactive interface or a selectively tailored medium by which a web site user communicates with a web site information provider. Intellectual Ventures I., 792, F.3d at 1369. The CAFC held that the claim relates to an abstract concept of customizing information based on information known about the user and navigation history. Id. 
Further, the claim provided no inventive concept to support patent eligibility because the interactive interface simply describes a generic web server with attendant software, tasked with providing web pages to and communicating with the user’s computer. Id. at 1370. Such required use of a software brain tasked with tailoring information and providing it to the user provides no additional limitation beyond applying an abstract idea, restricted to the internet, on a generic computer. Id. at 1371.
In the instant application, the individual recitation of processor, memory, and display merely invoke generic machinery rather than focus on any particular technological device. 
As an ordered combination, unlike BASCOM that described an unconventional combination to provide both the benefits of a filter on a conventional local computer and the benefits of a filter on the conventional ISP server, the utilization of computer components to perform mathematical calculation in order to recognize or classify the second word into one or more categories merely perform its conventional established function to apply the mental processes, on a computer.
Rather, the utilization of such known computer components are akin to the interactive interface describing a generic web server with attendant software tasked with providing web pages to and communicating with the user’s computer as in Intellectual Ventures I. 
That is, the claimed processor based apparatus / computer is a software brain tasked with performing data analysis and mathematical calculation to recognize or classify the second word into one or more categories and provides the result of analysis on a display device. This combination provides no additional limitation beyond applying an abstract idea on a generic computer with processor, memory, and display.
Even if the utilization of such components result in a new and presumably better way to recognize medical entities or increase the speed or efficiency of such process, the outcome still fail to confer an inventive concept per the holdings of the CAFC in Intellectual Ventures I. 
Therefore, Claims 1, 10, and 11 do not supply an inventive concept.
Dependent claims failed to integrate the abstract idea into a practical application or provide an inventive concept. 
In particular, dependent claim 2’s recitation to search for content based on the first categories is akin to customizing or tailoring information in Intellectual Ventures I. Claims 3 and 9 corresponds to further details of data analysis by mathematical algorithm rather than any specific technological integration or unconventional combination of conventional components. Claims 4-8 correspond to display interface allowing changes, deletion, or addition of categories like the interactive interface of Intellectual Ventures I. 
Such dependent claims merely further defined the abstract mental process applying mathematical algorithm to recognize words into categories but failed to provide either a practical application (i.e., applying the abstract mental process in a technological process to provide an asserted improvement in such technological process) or an inventive concept (i.e., an unconventional combination of conventional components).
For the above reasons, Claims 1-11 are patent ineligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-11 are rejected under 35 USC 103(a) as being unpatentable over Venkataraman et al. (US 2017/0249297 A1) in view of Hosabettu (US 2018/0173696 A1).
Regarding Claims 1 and 10, Venkataraman discloses an analyzing apparatus (Figs. 1 and 4) comprising: 
a memory (¶68, non-transitory computer memory; see Fig. 4, storage 408); and 
a hardware processor coupled to the memory (¶83, processing circuitry 406 being one or more microprocessors; see Fig. 4, connected to storage 408) and configured to: 
receive an input of a first word representing a category (¶¶37-38, receive spoken phrase “show me action movies with Tom Cruise” via microphone; ¶41, each word or term including multiple words represent a type);
determine a first similarity between the first word and a second word stored in a storage device  (¶¶38-40, individually extract words or terms comprising multiple words from “show me action movies with Tom Cruise”; ¶40, compare the extracted words to entries of a database that indicates word types of known words; e.g., ¶41, compare “show me” to entries of database indicating that the term “show me” is the type command; i.e., second word stored in the database may correspond to the word in the entry and/or the corresponding word type); 
apply, to one or more template sentences, each of one or more second words having the first similarity to the first word representing the category (¶43, generate strings representing word types of the phrases; e.g., “show me action movie” corresponds to a string ‘command’ ‘genre’ ‘media category’; ¶48, match the strings to a plurality of singleton templates and conversation templates); 
analyze the one or more template sentences each including the second word and classify the second word into one or more first categories (¶48, each template is a string of words or word types (i.e., first categories); ¶48-49, singleton template is a string of words or word types that corresponds to a single command while a conversational template is a string of words or word types associated with two or more commands; i.e., matching word types corresponding to “show me action movies with Tom Cruise” to a conversational template with a string of words or word types (i.e., first categories) comprising a first command ‘command’ ‘genre’ ‘media category’ and a second command ‘transitional word’ ‘crew’); and 
display, for each of the first categories, the second word used in the classification into the first categories on a display device (¶52, after resolving whether the strings correspond to a certain single command or a double command, execute searches corresponding to respective matched commands; ¶68, display a query corresponding to the executed search; e.g., in response to “Show me action movies with Tom Cruise and Paula Patton”, display a query that says “Did you mean to say ‘Show me action movies with Tom Cruise and Paula Patton?’”). 
Venkataraman does not disclose calculate a first similarity between a first word and a second word to determine second words having the first similarity higher than a first threshold. 
Hosabettu discloses an analyzing apparatus that calculates a first similarity between a first word representing a category and a second word to determine second words having the first similarity higher than a first threshold (¶23, compute an overall similarity score for each of input keywords with respect to each of the words in existing domain dictionary; ¶24, identifies the domain to which the input keyword belongs based on its overall similarity score is more than a pre-defined threshold score).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to calculate the first similarity between a first word representing a category and a second word to determine second words having the first similarity higher than a first threshold in order to determine whether an input keyword belongs to a particular domain / category (Hosabettu, ¶24).
Regarding Claim 11, Venkataraman discloses a computer program product comprising a non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a computer to perform the functions of claim 1 and the method of claim 10 (¶68, memory storing instruction; ¶83 processing circuitry 406 being one or more microprocessors; see Fig. 4, connected to storage 408). 
Regarding Claim 2, Venkataraman discloses wherein the hardware processor is further configured to search for content based on the first categories (¶52, execute searches corresponding to the phrases). 
Regarding Claim 4, Venkataraman discloses wherein the hardware processor is further configured to display information for receiving a change, a deletion, or an addition on the one or more first categories associated with the second word (¶63, display query corresponding to executed search in order to receive user feedback indicating whether the query accurately represent intended search of the user).
Regarding Claims 5-6, Venkataraman does not disclose wherein the hardware processor is further configured to change the first similarity to follow the change, the deletion, or the addition on the one or more first categories associated with the second word (¶63, update knowledge graph to increase and decrease strengths of association accordingly; i.e., the degree of matching a template per ¶48).
Hosabettu discloses change the first similarity to follow the change, the deletion, or the addition on the one or more first categories associated with the second word and perform a change, a deletion, or an addition on the one or more first categories, into which the second word is classified, to follow the change, the deletion, or the addition on the one or more first categories associated with the second word (¶23, using user feedback to determine whether input keyword belongs to existing domains by adapting weights used to calculate the overall similarity score based on user’s input during cognitive validation and correction; i.e., user feedback may correct a keyword’s classification from a first domain to a different domain).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to change the first similarity to follow the change, the deletion, or the addition on the one or more first categories associated with the second word in order to perform validation and correction based on user feedback (Hosabettu, ¶23).
Regarding Claim 7, Venkataraman does not disclose a content database that stores content and a second category.
Hosabettu discloses a content database that stores content and a second category representing a classification of the content in a manner that the content and the second category are associated with each other, wherein the hardware processor is further configured to perform a change, a deletion, or an addition on the second category to follow the change, the deletion, or the addition on the one or more first categories associated with the second word (¶25, words considered as belonging to an unknown domain are stored in unknown domain database 214 for subsequent resolution; ¶26, unknown domain resolution module 208 performs resolution of keywords in unknown domain to correct domain based on user indication). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to perform a change, a deletion, or an addition on the second category representing a classification of the content to follow the change, the deletion, or the addition on the one or more first categories associated with the second word in order to resolve words of unknown domain in a correct domain (Hosabettu, ¶26).
Regarding Claim 8, Venkataraman does not disclose wherein a display format of the display information is a map format in which an association between the one or more first categories and the second word is represented by a position of the first categories and a position of the second word.
Hosabettu discloses wherein a display format of the display information is a map format in which an association between the one or more first categories and the second word is represented by a position of the first categories and a position of the second word (Fig. 6, score table showing words and their respective association with domains according to respective scores), and the hardware processor is further configured to: receive a change on the first categories associated with the second word by an input representing a change in the position of the second word and change the first similarity to follow the change in the position of the second word (¶57, saving words either in domain dictionary database or unknown domain database based on user inputs). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to display a map format in which an association between the one or more first categories and the second word is represented by a position of the first categories and a position of the second word in order to implement the computation of similarity scores of each input word with respect to each domain specific word (Hosabettu, ¶41).
Regarding Claim 9, Venkataraman discloses receive speech data (¶37, receive user input via microphone); 
calculate a second similarity between a third word included in the speech data and the first word (¶58, receive third phrase “and Paula Patton” after “show me action movies” and “with Tom Cruise”; perform process of ¶40 to compare “and Paula Patton” to entries of database); and 
as modified by Hosabettu, calculate a first similarity between the first word and the second word, the first word having the second similarity higher than a second threshold (Venkataraman, ¶63, in a separate search for “action movies with Paula Patton” where it is compared to entries in the database per ¶40; Hosabettu, ¶23 would compute a similarity score indicating keywords in “action movies with Paula Patton” being higher to a predefined threshold when compare to corresponding words in existing domain dictionary).
Claim 3 is rejected under 35 USC 103(a) as being unpatentable over Venkataraman et al. (US 2017/0249297 A1) in view of Hosabettu (US 2018/0173696 A1) as applied to claim 1, in further view of Suzuki (US 2020/0201917 A1).
Regarding Claim 3, Venkataraman discloses wherein the hardware processor is further configured to: determine a degree of association between each of the first categories and the second word based on a number of template sentences used when classifying the second word into the one or more first categories (¶48, determine a first degree to which the first string and the second string matches any singleton template associated with a single command) and display the second word (¶68, display a query that says “Did you mean to say ‘Show me action movies with Tom Cruise and Paula Patton?’”). 
Venkataraman does not disclose display the second word together with the degree of association. 
Suzuki teaches a device receiving terms / words corresponding to target sample and identify a category to which the target sample belongs based on a degree of match resulting from comparison to a plurality of terms related to criteria determined in advance for each of a plurality of categories stored in database 211 and a candidate presentation unit that presents extracted category candidates to a user (Abstract) where the candidate presentation unit presents or displays words together with the degree of matching (Figs. 4-5 and ¶71 and ¶73).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to display the second word together with the degree of association so that the user can easily determine whether or not the second word corresponds to the category simply by checking the category candidates shown on a display (Suzuki, ¶73).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        07/28/2022